per curiam:
Mediante moción informativa, de 20 de mayo de 1998, el Colegio de Abogados de Puerto Rico nos informó que el abogado Daniel González Escobar “tiene al descubierto el pago de la fianza notarial, la cual venció en el mes de enero de 1998”.
Constituyendo ello una violación de las disposiciones del Art. 7 de la Ley Notarial de Puerto Rico, 4 *647L.P.R.A. see. 2011, mediante Resolución de 2 de junio 1998, le concedimos al mencionado abogado notario el “término de veinte (20) días, contados a partir de la notificación de esta Resolución, para mostrar causa por la cual no debe ser suspendido del ejercicio de la notaría. Se apercibe al nota-rio que el incumplimiento con los términos de esta Resolu-ción conllevará la suspensión automática del ejercicio de la notaría y podrá dar lugar a sanciones disciplinarias adicio-nales conforme lo dispuesto en In Re: Pagán Ayala, 115 D.P.R. 814 (1984)”.
El abogado Daniel González Escobar no compareció ante este Tribunal en cumplimiento de la mencionada re-solución; ello, a pesar de haber sido notificado de la misma mediante correo certificado con acuse de recibo. En aten-ción a dicha situación, le concedimos una nueva oportuni-dad a dicho abogado. A esos efectos, y mediante Resolución de 5 de octubre de 1998, le concedimos un término “de diez (10) días, a partir de la notificación de esta Resolución, para cumplir estrictamente con dicha orden. Nuevamente se le apercibe que su incumplimiento con los términos de esta Resolución conllevará su suspensión automática del ejercicio de la abogacía. Véase, In re: Pagán Ayala, 115 D.P.R. [814 (1984)]. Notifíquese personalmente a través de la Oficina del Alguacil del Tribunal Supremo”.
El abogado notario González Escobar ha hecho caso omiso de nuestros requerimientos y de nuestras advertencias. Resulta obvio que no interesa seguir desem-peñado la honrosa profesión de abogado en nuestra jurisdicción.
Hemos resuelto, en reiteradas ocasiones, que los abogados tienen la ineludible obligación de responder diligentemente a los requerimientos de este Tribunal y que no toleraremos la incomprensible y obstinada negativa de un miembro de nuestro foro de cumplir con las órdenes de este Tribunal. In re Guemárez Santiago I, 146 D.P.R. 27 (1998).
*648Por las razones antes expresadas, procede decretar la suspensión indefinida —y hasta que otra cosa disponga el Tribunal— del ejercicio de la profesión de abogado y de la notaría de Daniel González Escobar; debiendo el Alguacil del Tribunal Supremo proceder a incautarse de la obra notarial de González Escobar, incluyendo su sello notarial, y entregar la misma a la Oficina de Inspección de Notarías para el correspondiente examen e informe a este Tribunal.
La suspensión indefinida aquí decretada comenzará a contarse desde la fecha de notificación personal de la pre-sente Opinión Per Curiam y Sentencia a Daniel González Escobar por la Oficina del Alguacil del Tribunal Supremo.

Se dictará sentencia de conformidad.